BAUM, Chief Judge
(concurring in part and dissenting in part):
I concur that the term “sexually explicit” standing alone without a definition may be adequate to apprise persons subject to the relevant general order of certain images that may not be viewed on a government computer. The term “sexually explicit” is commonly understood by everyone to cover depictions of sexual acts; however, it is another matter once you go beyond images of actual or simulated sexual conduct and are confronted with “marginal cases in which it is difficult to determine the side of the line on which a particular fact situation falls.” United States v. Petrillo, 332 U.S. 1, 7, 67 S.Ct. 1538, 91 L.Ed. 1877 (1947). For that reason, I believe the general order should define what is prohibited. Absent such a definition, the military judge in this case provided a clear definition, which Appellant said he understood and agreed with as covering the images he had accessed on the computer. I concur that the military judge’s failure to redefine the instruction without any reference to minors was not fatal error. I also concur that sixteen out of the nineteen images fall within the military judge’s definition. Although Appellant agreed that all nineteen images met the definitional terms, I disagree with that assessment of three of the nineteen images. Those three images do not provide for me a factual basis for Appellant’s guilt, and, in order to affirm the findings at this level, court of criminal appeals judges must be convinced factually of Appellant’s guilt. Article 66(c), UCMJ. It is not sufficient that Appellant pled guilty and that he and the military judge found all images to be “sexually explicit.” We, too, must evaluate the exhibits in order to determine whether they support a criminal conviction.
Judge McClelland and Judge Hamel have applied the definition given by the military judge to the images attached as enclosures to Prosecution Exhibit 1A and they find that all meet the terms of the military judge’s definition. As stated earlier, I have no trouble making the same determination with regard to sixteen of the enclosures, but in my view enclosures 2, 6, and 10 do not meet the test as explained by the judge. Those three images depict a nude girl posed in a manner that does not directly expose her genitals, in contrast with some of the other images in the record that focus directly on naked genitals. Under the terms of the military judge’s instruction, in order for these images to qualify as “sexually explicit,” they must constitute “lascivious exhibitions of the genitals or pubic area,” which means “tending to incite lust, lewd, indecent obscene sexual impurity, tending to deprave the morals and respect to sexual relations.” R. at 65. A nude photograph that does not amount to such a lascivious exhibition is not “sexually explicit.” A number of factors may be considered in determining whether the visual image meets the test, including the focal point of the photograph, and “whether the visual setting is sexually suggestive, that is, in a place or pose generally associated with sexual activity.” R. at 65. Among other factors that can bear on the determination are whether the visual depiction suggests sexual coyness or willingness to engage in sexual activity, and whether the visual depiction is intended to design or elicit a sexual response in the viewer. R. at 65-66. The three photographs of the same girl, while revealing a small portion of the naked pubic area, do not focus on that part of the body and do not show any portion of her vulva. Moreover, the visual settings are not sexually suggestive, the poses are not unnatural, and the depictions do not suggest sexual coyness or willingness to engage in sexual activity. Furthermore, I cannot tell from looking at the pictures whether they were intended to elicit a sexual response in the viewer. They are simply un*767remarkable and unrevealing photos of a lone nude girl in somewhat artsy poses. The fact that the subject is without clothes is not sufficient by itself to satisfy the general order’s “sexually explicit” requirement. Accordingly, I would set aside the findings of guilty of Specifications 2, 6, and 10 of the Additional Charge and would dismiss those offenses. I join in affirming the approved sentence after reassessing it in light of my reduced findings.